Per Curiam.
Suit by Harman against Meikel on two promissory notes.
Answer in denial; also payment. Trial by the Court; finding and judgment for the plaintiff.
It is assigned for error that the defendant had no notice of the proceedings below, and that the judgment is for 100 dollars more than appears to be due on the notes.
R. L. Walpole and K. Ferguson, for the appellant.
W. Wallace and B. Harrison, for the appellee.
The defendant appeared and answered to the suit. The amount found by the Court varies but a few cents, if any, from the amount appearing to be due on the notes; besides there was no motion for a new trial. It is very apparent that there is no error in the record.
The judgment is affirmed with 10 per cent, damages and costs.